The defendant's petition for certification for appeal from the Appellate Court, 164 Conn.App. 832, 137 A.3d 926 (2016), is granted, limited to the following issue:"Did the Appellate Court properly determine that the first canvass of the defendant by the trial court was inadequate and therefore the defendant did not waive his right to counsel as a result, but that a second canvass was adequate to waive the defendant's right to counsel?"EVELEIGH, J., did not participate in the consideration of or decision on this petition.